DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group II, and species of compound 
    PNG
    media_image1.png
    107
    453
    media_image1.png
    Greyscale
, in the reply filed on May 4, 2022 is acknowledged.  
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent
necessary to determine patentability.  The elected species was found to be allowable.
Therefore, the examination of the Markush claims was extended.  Prior art was found
that anticipates the Markush claims with respect to a nonelected species.  Therefore,
the claims were rejected and nonelected species were withdrawn from further
consideration.  The claims were searched to the extent of the elected species and the
species shown below, Section 9.
4.	Claims 1-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.  Election was made without traverse in the reply filed on May 4, 2022.
Information Disclosure Statement
5.	The information disclosure statements (dated July 29, 2021 and May 11, 2020) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Status of Claims
6.	Claims 1-20 are pending.  Claims 1-16 are withdrawn pursuant restriction requirement/election dated March 9, 2022 and May 4, 2022.  Claims 17-20 are rejected.
Improper Markush Rejection
	A “Markush” claim recites a list of alternatively useable species and may
encompass a large number of alternative species.  Federal Register, Vol. 76, No.
27, February 9, 2011, 7162-7175, 7166.  A Markush claim may be rejected under the
judicially approved “Improper Markush grouping” doctrine when the claim contains an
improper grouping of alternatively useable species, Id.
	A Markush claim contains an “Improper Markush grouping” if:  (1) the species of the Markush group do not share a ’single structural similarity,” or (2) the species do not share a common use.  Id.
	Members of a Markush group share a “single structural similarity’ when they
belong to the same recognized physical or chemical class or lo the same art-recognized
class.  Members of a Markush group share a common use when they are disclosed in
the specification or known in the art to be functionally equivalent.  Id.
See also MPEP § 803.02 (Rev. §, Aug. 2006):
Since the decisions in in re Weber, 880 F.2d 455, 198 USPO 328 (COPA 1978) and In
re Haas, 580 F.2d 481, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which applicants regard as their invention, unless the subject matter in a claim lacks unity of invention.  In re Harnisch, 631 F.2d 716, 206
USPQ 300 (CCPA 1980):  and Ex parte Hozuml, 3 USPQ2d 1059 (Bd. Pat. Apo. & Int.
1984).  Broadly, unity of invention exists where compounds included within a Markush
group (1) share a common utility, and (2) share a substantial structural feature essential
to that utility.

7.	Claims 17-20 are rejected as containing an improper Markush grouping.  The claims are drawn to the Markush-type formula of 
    PNG
    media_image2.png
    22
    61
    media_image2.png
    Greyscale
which core is defined by the variable Y.  This variable results in a variety of different core structures.
	Claims 17-20 are drawn to an improper Markush group because the formula, as shown above, contains alternatively useable species that do not share a single structural similarity.  The only structural feature shared by all species of the formula, as shown above, is the presence of two amino groups configured at a distance of about 4-15 angstroms which is not an art-recognized physical or chemical class.
	Without a meaningful and common structural core that is shared by the species
in the formula above, there can be no “single structural similarity.”  In other words, a single structural similarity is lacking due to the fact that variable Y, for example, prevents the core structure from being an art-recognized physical or chemical class.
	There is no substantial core structure that is shared by all species within the
formula above, in fact, the formula, as shown above, is drawn to multiple
core structures, and claims a variety of species that are structurally distinct due to their
unique core structures.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 19 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for suppressing a G6PD deficiency disease or condition, or alleviating a symptom of a G6PD deficiency disease or condition, does not reasonably provide enablement for preventing a G6PD deficiency disease or condition or eliminating a G6PD deficiency disease or condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	The standard for determining whether the specification meets the enablement
requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242
ITS, 261,270 (1918) which postured the question:  is the experimentation needed to
practice the invention undue or unreasonable?  That standard is still the one to be
applied, at re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP 2184. 01(a) slates “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.”  The factors are applied below to the instant claims.
The breadth of the claims and nature of invention
The claims are drawn to methods of treating a G6PD deficiency-associated condition comprising administering a compound of the claims.  See definition provided in the specification – page 18.  Treating includes prevention and cure.  

The state of the prior art, level of ordinary skill, level of predictability, amount of guidance provided
The state of the art recognizes that the diseases claimed can be treated, however, not prevented or cured.  See references of Cataracts-Cure, Cataracts-Prevention, Kidney-Cure, Kidney-Prevention.  It is noted that cataracts and kidney disease/injury are included in the scope of a G6PD deficiency disease or condition, as described in the specification.

The present specification does not provide guidance on how any G6PD deficiency disease or condition can be prevented or cured by administration of the claimed compounds.

The quantity of experimentation needed to make or use the invention
In the absence of working examples/direction, enablement rests on the existence of an
art recognized predictable correlation between the disclosed activity and the claimed
method.  Evidence suggests that this requirement is not met for the instant case.  The
amount of experimentation is undue.  The experimentation required is to test the claimed compounds to find a method for preventing and curing the claimed diseases within the full scope.  It is therefore determined that the instant disclosure does not enable one of ordinary skill to practice the scope of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim(s) 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,023,378  The reference has a date of 1984 which antedates the present claims having an effective filing date (national stage entry date) of April 5, 2019 and priority claim to provisional application dated April 5, 2018.  The compound corresponds to the present claims in the following manner:  X1-X4=C(RA=H); Ra=Rc=H; A=phenyl substituted with RB=CO2Me.  The compound corresponds to claim 58, page 12, line 1, third compound.
8.	Claim(s) 17, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,023,378.  The reference has a date of 1991 which antedates the present claims having an effective filing date (national stage entry date) of July 24, 2018 with priority claim to provisional application dated July 25, 2017.    
	The reference teaches compounds for decreasing total peripheral vascular resistance, increasing cardiac output, treatment of renal insufficiency and cardiovascular disease.  The reference teaches a preferred embodiment of 
    PNG
    media_image3.png
    48
    265
    media_image3.png
    Greyscale
 which is in the scope of the present claims.  The compound has a core structure similar to those in Table 3 and thus meets the limitation of two amino groups configured at a distance of about 4-15 angstroms.  The compounds in Table 3 have amino groups that are separated by a chain of carbons (with heteroatom replacements) of 5 to 7.  The prior art compound has amino groups separated by a 6 carbon chain.  The teaching in the prior art for treatment of renal insufficiency necessarily produces a method of modulating G6PD which, when administered, inherently has this activity since activity is inseparable from structure.  It is noted that treatment of renal insufficiency provides treatment for kidney injury, which is defined in the specification to be a condition that is encompassed by “G6PD deficiency-associated condition.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626